DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	The applicant’s amendment filed 09/28/2022 has been entered. Claims 1, 5, 9, and 12-13 are amended. Claim 4 is cancelled, and no claims have been added. Claims 13-15 remain withdrawn. Accordingly, claims 1-3 and 5-17 are pending with claims 1-3, 5-12, and 16-17 under examination.
	The amendment obviates the previous 112(a) rejections and Claim Objection, which are hereby withdrawn.
Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive.
The arguments directed to para. [0007] and Fig. 10 of Kubo being totally disparate and opposing disclosures (see page 8 of arguments) are respectfully not found persuasive. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123 II.). As discussed in the rejection, Kubo acknowledges that it is known in the art that conventional apparatuses require that powder tanks should be located beside the stage for fabrication of a 3D object” [0007]. Although Kubo additionally states that this generally results in the problem of too large of a size of the apparatus, one of ordinary skill in the art would be motivated to relocate the tank to any side and/or height and location of the apparatus, and choose an appropriate size so as to mitigate any size increases as a result of placing a powder tank on side.

    PNG
    media_image1.png
    427
    742
    media_image1.png
    Greyscale
With regard to the arguments against Pialot and claim 5 (see page 9 of arguments), as discussed in the rejection above, although part of the blade is perpendicular, in Figure 6 of Pialot, the Figure also depicts an oblique surface that slopes upward towards the recoating element, as shown below in the circled area:

	With regard to the arguments against the scraper of Pialot (see page 9 of arguments), the scraper of Pialot is working against the powder, and therefore necessarily is applying a force pressing the powder into the blade plane; otherwise, the blade would not be able to scrape the powder.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-8, 10, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (US 20010050448 A1; of record).
Regarding claims 1 and 3:
Kubo teaches a three-dimensional modeling apparatus which fabricates a 3D object by applying a binding material to a powder material to form bodies of bound powder material in sequence (Abstract); powder is applied/spread onto a modeling section 50 [0044] (Fig. 10) (applying a layer of construction material), and binding material is applied to bind (i.e. selectively solidify) [0010], which meets the “applying a layer” step and the “selective solidifying” step in claim 1.
Regarding the “providing the construction material in a storage container in sufficient quantity to complete an entire build of an object with the storage container fixedly located relative to the construction field and above the working plane”, although Kubo does not explicitly teach an embodiment with this feature, Kubo acknowledges that it is known in the art that conventional apparatuses require that powder tanks should be located beside the stage for fabrication of a 3D object” [0007]. Although Kubo additionally states that this generally results in the problem of too large of a size of the apparatus, one of ordinary skill in the art would be motivated to relocate the tank to any side and/or height/location of the apparatus, and choose an appropriate size so as to mitigate any size increases as a result of placing a powder tank on side. Thus, the description in [0007] meets the claim limitation.
Regarding “repeating the application of the layer and the selective solidifying of the applied layer until the object is completed” in the “repeating” step of claim 1, Kubo states that the process of forming and binding the layer with a binding material is performed repeatedly to fabricate the 3D object [0022].
With regard to the limitation of “the construction material is being periodically supplied to the recoating device during a build process by moving the recoating device to the storage container, where it receives a predetermined amount of construction material sufficient for at least one layer and then moves away from the storage container, the recoating device having a first recoating element and a second recoating element, the first recoating element and the second recoating element being mutually spaced apart from each other in the moving direction of the recoating device, the first recoating element being arranged in front and the second recoating element being arranged at a back of the recoating device with respect to the moving direction of the recoating device” in claim 1, Kubo discloses an embodiment of a powder supply mechanism 22 which is located between the first spreader roller 21a and the second spreader roller 21b [0132], (Fig. 10), wherein 21a and 21b meet the claimed first and second recoating elements respectively. With regard to the “moving direction”, the entire thin layer forming mechanism 20 [0041] in Kubo can move in the positive or the negative X direction [0132]. 
Kubo does not explicitly teach the limitation of “the construction material being periodically supplied to the recoating device to the storage container”; however, this limitation is obvious based on the disclosure of Kubo. It is understood that powder supply mechanism 22 (see Fig. 10, for example) has a finite amount of volume. Thus, for production of an object that requires a substantial amount of powder such that the powder in powder supply mechanism 22 would be fully consumed, refilling powder supply mechanism 22 would be necessary in order to complete production of the object. Kubo acknowledges that conventional apparatuses require a powder tank located beside the stage for fabrication of a 3D object [0007]. Thus, one of ordinary skill in the art would be able to envision that using a powder tank located beside the fabrication stage would be a means for refilling the powder supply mechanism 22; a powder tank necessarily has an outlet (otherwise, powder would not be able to be added or removed), and providing powder into a powder supply mechanism 22 would necessarily mean moving the powder supply mechanism 22 with the powder tank, otherwise powder would not be able to be transferred from one to another during refilling.
With regard to the limitation of “…and wherein the predetermined amount of construction material is received within a space that is delimited between the first recoating element and the second recoating element” in claim 1, this limitation is rendered obvious by Kubo. In the instantly claimed method, the space between the two recoating elements define the space in which the construction material is stored. In Kubo, although the entire space between the two rollers (i.e. recoating elements) does not define the construction material storage area, the construction material is still stored in an area between (and slightly above) the two rollers in powder supply mechanism 22 [0132] (Fig. 10). As discussed above, the limitation of receiving construction material from a ‘main’ storage container is obvious; Kubo acknowledges that conventional apparatuses require a powder tank located beside the stage for fabrication of a 3D object [0007]. Thus, one of ordinary skill in the art would be able to envision that using a powder tank located beside the fabrication stage would be a means for refilling the powder supply mechanism 22, and providing powder into a powder supply mechanism 22 would necessarily mean aligning the powder supply mechanism 22 with the powder tank to some degree, otherwise powder would not be able to be transferred from one to another during refilling.
Instant claim 1 notably does not require that the construction material is stored in the entire space delimited by the two recoating elements, but rather only require that it is stored in between the two recoating elements; in other words, to delimit an area means to define the boundaries of the area, and it therefore follows that the claimed construction material only must be stored within the claimed boundaries. The limitation in claim 1 also only defines the physical bounds in terms of the moving direction of the recoating elements, but does not define an upper or lower (horizontal) boundary/boundary line. Thus, the powder supply mechanism 22 of Kubo, which appears to be offset upwards with respect to the rollers 21a and 21b (i.e. recoating elements), would meet the broadest reasonable interpretation of the claim limitation.
Furthermore, not only is the powder stored in between the rollers 21a and 21b as discussed above, but also the powder is fed via downward to the working surface below, which although not explicitly stated, is a substantially similar manner in which the construction material is fed in the claimed method steps. Therefore, even if a upper (horizontal) boundary was defined to delimit the space, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the construction material only within these bounds, as doing so would allow for simplifying the configuration of the thin-layer forming section 20 [0134], especially in view reducing the size of the apparatus being a consideration [0024]. In Kubo, if a very large amount of powder is fed via powder supply mechanism 22, there would be an accumulation/height of powder (i.e. excess powder) that would reasonably be interpreted as being “stored” in between the rollers 21a/21b (i.e. recoating elements). Such an interpretation is consistent with the use of the thin-layer forming section 20 of Kubo, as having an excess of powder is remedied by the use of rollers 21a/21b and the blades 25a/25b which serve to remedy an excess of powder “stored” between the rollers 21a/21b. The blades 25a/25b meet the claimed “stripping element” of claim 3.
With regard to the limitation of “the second recoating element comprising a second recoating element roller, the construction material being applied to the working plane by the second recoating element” step c of claim 1, as discussed above, Kubo teaches two rollers, both of which can apply/smooth the powder onto the modeling section 50 [0041], [0132], (Fig. 10) and move in both the positive and the negative X direction [0132] as discussed above. 
	With regard to the limitation of “the second recoating element further including an elongated blade device arranged rearward of the second recoating element roller in the moving direction and extending across the construction field, the second recoating element roller defining a roller plane in movement relative to the construction field, the blade device having a lowermost edge defining a blade plane which is below that of the roller plane, the blade device densifying the construction material,” Kubo teaches a modification of the embodiments which substitutes a spreader roller for a blade member [0152], which meets the limitation in claim 1 and also meets claim 8. In view of the blade member being an equivalent to a roller, it is understood that it achieves a substantially similar result, of densifying the powder. A blade necessarily has an elongation (because a blade exists in three dimensions), and therefore necessarily also extends across a construction field to some degree. The purpose of substituting a spreader roller for a blade member is to 
In view of the entire thin layer forming mechanism 20 [0041] in Kubo moving in the positive or the negative X direction [0132], when performing the above modification at some point when moving in one of the directions, the blade device will be arranged “rearward” of the roller; for example, if a roller is in the positive X direction and the blade (after modification/substituting roller 21a with a blade) is in the negative X direction, when the mechanism 20 is moving in the positive X direction, the blade would be rearward.
Regarding claims 2 and 17:
	If the roller has a moving direction at the surface of the powder layer which is equal to the moving direction of the recoating device, it means that the roller is a counter-rotating roller.
Kubo teaches that roller 21a is counter-rotating, that is to say that it is motorized in such a way as to rotate in the opposite direction to its displacement relative to the bed of powder (as indicated by the arrow, which shows a rotation in the counter-clockwise direction, while the thin-layer forming mechanism 20 is moving right (“+X” direction) (Fig. 10). Both rollers rotate [0134], which meets the claimed limitation of the second recoating element roller being rotated during step a).
	Regarding claim 6:
As can be seen in Fig. 10 of Kubo, the rollers 21a and 21b are symmetric or substantially symmetric with respect to each other.
Regarding claim 7:
As can be seen in Fig. 10 of Kubo, it appears that roller 21b is not being rotated counterclockwise, while roller 21a is being rotated counterclockwise.
Regarding claim 10:
Kubo teaches transferring rotational power to pulley 71 to raise/lower the spreader rollers 21a/21b (i.e. adjusting the inclination of the plane between rollers 21a and 21b) [0119], [0120]. In view of the rollers being raised and lowered based on the angle of inclination, this meets the claimed “at least partially height-adjustable limitation”.
Regarding claim 12:
Figs. 6A and 6B illustrate the operation of a pressure supply mechanism for adjustment of the supply of a powder material [0031], [0085]. Furthermore, Kubo appreciates adjusting parameters based on the desired thickness of the layers [0128]. Based on at least Figs. 6A-6B and Fig. 10, it further appears that the powder supply mechanism 22/22a/22b is/are large enough to supply enough powder for at least 1 layer.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo, as applied to claims 1 and 8 above, in view of Pialot et al. (US 20140363585 A1; of record).
Regarding claim 5:
	Kubo teaches the method as applied to claim 1 above, and further teaches a modification of the embodiments which substitutes a spreader roller for a blade member [0152]. In view of the blade member being an equivalent to a roller, it is understood that it achieves a substantially similar result, of densifying/compacting the powder.
	Kubo is silent regarding the limitation of “at least a part of the surface being oblique with respect to the working plane or sloping upwards in a direction towards the second recoating element roller, the oblique surface part contacting construction material in the roller plane to densify the construction material of the layer”.
With regard to the blade device, in Figure 6 of Pialot depicts an oblique surface that slopes upward towards the recoating element, as shown below in the circled area:

    PNG
    media_image1.png
    427
    742
    media_image1.png
    Greyscale


As can be seen in the figure, the blade is scraping the powder mass 22, which necessarily means that it is applying a force pressing the powder material into the blade plane.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use simple substitution of Pialot’s scraper 61 for Kubo’s blade to predictably smooth and distribute powder in a working zone [0048] while building an object via additive manufacturing.
Regarding claim 9:
Kubo teaches the method as applied to claim 8 above, but is silent regarding the limitation of “wherein the blade device includes a surface at a bottom side of the blade device facing the working plane, at least a part of the surface being oblique with respect to the working plane, or sloping upwards in a direction towards the rearward recoating element”.
With regard to the blade device, in Figure 6 of Pialot depicts an oblique surface that slopes upward towards the recoating element, as shown below in the circled area:

    PNG
    media_image1.png
    427
    742
    media_image1.png
    Greyscale


As can be seen in the figure, the blade is scraping the powder mass 22, which necessarily means that it is applying a force pressing the powder material, in view of the powder material lying on the construction field, and the fact that the powder material is being flattened, this means that the construction material has a force being applied into the construction field, meeting the limitation in claim 9 of “the oblique surface part contacting construction material and densifying the construction material”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use simple substitution of Pialot’s scraper 61 for Kubo’s blade to predictably smooth and distribute powder in a working zone [0048] while building an object via additive manufacturing.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo, as applied to claim 1 above, in view of Gothait et al. (US 20160243619 A1; of record).
Regarding claim 11:
Kubo is silent regarding the roller of the frontward and/or rearward recoating element being arranged to be heated.
Gothait teaches a 3D ink jet printing method [Abstract]; during the 3D printing method, a horizontal roller is heated to a roller temperature higher than a layer temperature of the first layer using a heating source either internal or external to the roller [0042]-[0048]. Using a heated roller is beneficial as it allows drying of applied powder layers, which allows for preventing stickiness [0159].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Kubo with those of Gothait, as doing so would allow for preventing sticking of particulate matter to roller blades [0159].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo, as applied to claim 1 above, in view of Scott et al. (US 20110223349 A1; of record).
	Regarding claim 16:
	Kubo is silent regarding the recoating unit being a replaceable recoating module.
The use of replaceable modules such as replaceable powder cassettes is known and obvious in the field of additive manufacturing; Scott teaches using a replaceable powder cassette is provided for supplying powder in a powder forming apparatus [0052]. Scott also teaches using rollers and blades reciprocating back and forth over a build area to spread an even layer of powder [0031], which is substantially similar to the claimed invention.
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to apply the replaceable powder cassette technique of Scott to the powder storage means of Kubo because changeover between different materials can be quickly and easily achieved with minimal clean down time [0052]; to change materials, one cassette can be removed from a machine and a different cassette can be added [0052].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735